BRYAN SCHRODER
United States Attorney

ALLISON O’LEARY
JENNIFER IVERS
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: allison.oleary@usdoj.gov
Email: jennifer.ivers@usdoj.gov

Attorneys for Plaintiff

                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                    ) No. 3:18-cr-00130-TMB-MMS
                                               )
                          Plaintiff,           )
                                               )
          vs.                                  )
                                               )
  MARKANTHONY DELEON                           )
  SAPALASAN,                                   )
                                               )
                          Defendant.           )

                                  JOINT STATUS REPORT

       Come now the parties, by and through counsel, and hereby file this joint status

report per this Court’s order at Docket 167.

          1. The parties do not expect this case to proceed to trial on February 1, 2021

                because MGO 20-40 continued jury trials until at least March 1, 2021.

                Additionally, defense counsel has longstanding out-of-state travel plans



     Case 3:18-cr-00130-TMB-MMS Document 168 Filed 01/04/21 Page 1 of 2
               from March 3-10, 2021.

           2. The parties expect trial to last four days.

           3. There are no discovery disputes or anticipated motions in limine that need

               to be resolved before trial.

           4. The parties estimate 54-55 days remain on the Speedy Trial clock, which

               remains tolled until at least March 1, 2021.

       RESPECTFULLY SUBMITTED January 4, 2021, in Anchorage, Alaska.

                                                    BRYAN SCHRODER
                                                    United States Attorney

                                                    s/ Jennifer Ivers
                                                    JENNIFER IVERS
                                                    Assistant U.S. Attorney
                                                    United States of America


CERTIFICATE OF SERVICE

I hereby certify that on January 4, 2021, a true and correct copy of the foregoing was served
electronically on the following:

Scott Dattan
Regan Williams

s/ Jennifer Ivers
Office of the U.S. Attorney




U.S. v. Sapalasan
3:20-cr-00130-TMB-MMS
                                    2
     Case 3:18-cr-00130-TMB-MMS Document 168 Filed 01/04/21 Page 2 of 2
